         Case 1:20-cr-00059-VSB Document 51
                                         50 Filed 06/11/20
                                                  06/10/20 Page 1 of 2
                                                                     1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       June 10, 2020
  BY ECF

  The Honorable Vernon S. Broderick
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

        Re:      United States v. Daisy Confesor et al., 20 Cr. 59 (VSB)

  Dear Judge Broderick:

          The Government respectfully submits this letter on behalf of all parties to jointly
  request an adjournment of at least 60 days of the pretrial conference presently scheduled for
  June 26, 2020, at 2:30 p.m. This is the parties’ second request for an adjournment. The parties
  also respectfully request that the Court adjourn the June 15, 2020 joint status letter deadline
  accordingly. (Dkt. 42.) The parties request these adjournments in light of the advice given by
  the Centers for Disease Control and Prevention and other public health authorities to take
  precautions to reduce the possibility of exposure to COVID-19. In addition, the Government’s
  production of discovery has been delayed by, and the defendants’ ability to review discovery
  produced to date has been hampered by, the COVID-19 pandemic.

           The Government respectfully requests that time between June 26, 2020 and the
   rescheduled pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act,
   18 U.S.C. § 3161(h)(7)(A). The Government respectfully submits that the proposed exclusion
   would be in the interest of justice, particularly in light of uncertainty and unforeseen delays
   resulting from the ongoing COVID-19 pandemic. The Government understands that all
   defense counsel consent to this request.

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney for the
                                                            Southern District of New York

                                                       By: ______________________
                                                           Juliana N. Murray
                                                           Assistant United States Attorney
                                                           (212) 637-2314

  cc:         All Counsel of Record (via ECF)
                    Case 1:20-cr-00059-VSB Document 51 Filed 06/11/20 Page 2 of 2


                             6/11/2020

The status conference scheduled for June 26, 2020 is hereby adjourned to August 28, 2020 at 10:00 a.m. The parties shall provide us with a
status update in the case on or before August 18, 2020, including whether or not any motions will be filed. The Court advises the parties that
additional adjournments will not be granted without a detailed description of (1) the discovery produced; (2) when each item of discovery was
produced; (3) what discovery remains to be produced; (4) whether the defense believes the filing of motions based upon the discovery
produced is warranted; and (5) what items in the remaining discovery the defense believes it needs to receive to make a determination of
whether pretrial motions are appropriate. The adjournment is necessary in light of the courts standing order in 20-mc-196 (CM). The Court
finds that the ends of justice served by granting a continuance outweigh the best interests of the public and the defendant in a speedy trial.
Accordingly, it is further ordered that the time between June 26, 2020 and August 28, 2020 is hereby excluded under the Speedy Trial Act, 18
U.S.C. 3161 (h)(7)(A), in the interest of justice.
